DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on page 12, filed 05/17/2022, with respect to 39-42 57-60 and 64-67 have been fully considered in view of cancelling Claims 39, 40, 57, 58, 66 and 67. The rejection of the claims of 41, 42, 59, 60, 64 and 65 has been withdrawn. 

Allowable Subject Matter
Claims 3-5, 22, 23, 38, 41-56 and 59-65 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a mirror element having: (a) a first surface proximate the electrode; and (b) a second surface opposite the first surface, the second surface including a curved reflective surface having a first edge and a second edge, in which a thickness of the mirror element decreases from the first edge to the second edge, and the mirror element is configured to tilt relative to the substrate surface responsive to a potential applied to the electrode; and a structure coupled between the second edge and the substrate surface, in which the structure supports the mirror element, as disclosed in Claim 3; a second mirror element proximate the first mirror element, the second mirror element having: (a) a third surface proximate the second electrode; and (b) a fourth surface opposite the third surface, the fourth surface including a second curved reflective surface having a third edge and a fourth edge, in which a thickness of the second mirror element decreases from the third edge to the fourth edge, and the second mirror element is configured to tilt relative to the substrate surface responsive to a second potential applied to the second electrode; and a second structure coupled between the fourth edge and the substrate surface, in which the second structure supports the second mirror element, as disclosed in Claim 22; responsive to a first potential applied to the electrode, direct light to a first portion of an area by tilting at a first angle relative to the substrate surface; and responsive to a second potential applied to the electrode, direct light to a second portion of the area by tilting at a second angle relative to the substrate surface, in which a corner of the second portion overlaps a corner of the first portion, and less than a quarter of the second portion overlaps the first portion; and a structure coupled between the mirror element and the substrate surface, in which the structure supports the mirror element, as disclosed in Claim 38.
In the instant case, Gu-Stoppel et al. (US 2014/0340726) disclose a suspended optical mirror, wherein at least two actuators mounted fixedly on one side via curved spring elements, wherein the actuators are implemented to cause the vibratably suspended optical element to vibrate via the curved spring elements. Both the actuators and the entire system may be implemented to be more robust and be operated more reliably due to the curved shaping of the spring elements.
Mihara et al. (US 2014/0226194) disclose an optical reflecting element, wherein a frame is connected to the mirror, and a driver beam configured to vibrate to rotate the mirror about a rotation axis. Rigidity of the frame is higher than rigidity of the mirror. The rotation axis is perpendicular to a line that connects a first connecting part to a second connecting part. This optical reflecting device can suppress a dynamic warp of the mirror.
Finally, Park et al. (US 2012/0194890) disclose a light beam scanning device, having a substrate main body; two cantilever beams protruded from the respective side portion of one side of the substrate main body; a mirror supported by torsion bars from the respective side, between the cantilever beams; a drive source to causes the substrate main body to vibrate; and a light source to project light onto the mirror, wherein a fixed end of the substrate main body is fixed to a supporting member, on the opposite side from the mirror side, and wherein the mirror resonantly vibrates according to vibration applied to the substrate by the drive source, thereby to change a direction of reflection light of the light projected onto the mirror from the light source according to the vibration of the mirror, characterized in that a Si mirror is attached to and fixed on the mirror. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx   for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898